Examiner's Statement of Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance:
The prior arts of record do not teach or fairly suggest, alone or in combination, the specific limitations of a method of tuning a vibratory gyroscope comprising an axisymmetric disc resonator, a frame, the resonator fixed to the frame through at least three separate anchors, a plurality of electrodes, each electrode positioned on the frame or the resonator, wherein the plurality of electrodes comprises at least one drive electrode through which a drive signal is input to excite a first mode of vibration of the resonator, at least one first sense electrode configured to sense the first mode of vibration of the resonator, at least one second sense electrode configured to sense a second mode of vibration of the resonator, orthogonal to the first mode, and at least first and second tuning electrodes to which DC biasing voltages may be applied, the method comprising the steps of a) applying an AC drive signal to the drive electrode, the drive signal comprising a plurality of frequencies; b) sensing a response of the resonator to the drive signal at the first and second sense electrodes; c) determining a frequency of maximum response for the first mode of vibration, and determining a frequency of maximum response for the second mode of vibration; d) deriving a comparison result from a comparison of the frequency of maximum response for the first mode of vibration with the frequency of maximum response for the second mode of vibration; e) applying a biasing voltage to one or more of the tuning electrodes dependent on the comparison result; repeating steps a) to e) using a set of one or more first mode tuning electrodes in step (e) until the frequency of maximum response for the first mode of vibration is determined to be equal to the frequency of maximum response for the second mode of vibration, or until a difference between the frequency of maximum response for the first mode of vibration and the frequency of maximum response for the second mode of vibration is reduced to a minimum non-zero value, and if the difference between the frequency of maximum response for the first mode of vibration and the frequency of maximum response for the second mode of vibration is reduced to a minimum non-zero value, subsequently repeating steps (a) to (e) using a set of one or more second tuning electrodes in step (e} until the frequency of maximum response for the first mode of vibration is determined to be equal to the frequency of maximum response for the second mode of vibration in step (d).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HELEN C KWOK/Primary Examiner, Art Unit 2861